Name: 82/930/EEC: Commission Decision of 20 December 1982 establishing that the apparatus described as 'Alpha - Concrete Moisture Content Measurement System' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: 1982-12-31

 Avis juridique important|31982D093082/930/EEC: Commission Decision of 20 December 1982 establishing that the apparatus described as 'Alpha - Concrete Moisture Content Measurement System' may be imported free of Common Customs Tariff duties Official Journal L 383 , 31/12/1982 P. 0004 - 0004*****COMMISSION DECISION of 20 December 1982 establishing that the apparatus described as 'Alpha - Concrete Moisture Content Measurement System' may be imported free of Common Customs Tariff duties (82/930/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 4 May 1982, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Alpha - Concrete Moisture Content Measurement System', ordered on 20 February 1981 and to be used for the study of the effect of changing microclimates on structural surfaces and ensuing moisture transport in inorganic, porous and, in particular, inhomogeneous materials with a view to corrosion, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 22 October 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a measurement and calibration system; whereas its objective technical characteristics, such as the sensibility and the precision, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Alpha - Concrete Moisture Content Measurement System', which is the subject of an application by the Federal Republic of Germany of 4 May 1982, may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.